COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-363-CV
  
  
CHARLES 
ROY WYMORE                                                       APPELLANT
 
V.
  
KAREN 
ROSE WYMORE                                                            
APPELLEE
 
  
----------
FROM 
THE 322ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion To Dismiss Appeal.”  It is the 
court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
 
                    
PER CURIAM
   
PANEL D:   CAYCE, 
C.J.; LIVINGSTON and DAUPHINOT, JJ.
DELIVERED: 
January 13, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.